IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


PHILIP J. URBAN,                      : No. 310 WAL 2014
                                      :
                     Respondent       : Petition for Allowance of Appeal from the
                                      : Order of the Superior Court
                                      :
            v.                        :
                                      :
                                      :
EDWARD C. LECKEY,                     :
                                      :
                     Petitioner       :


                                   ORDER


PER CURIAM

      AND NOW, this 10th day of December, 2014, the Petition for Allowance of

Appeal is DENIED.